internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-106948-02 date date in re legend decedent date date date dear this is in response to your letter of date and subsequent correspondence in which you requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code the facts presented and the representations made are summarized as follows decedent died on date the decedent’s estate contained bonds and marketable_securities among other assets the tax professional preparing the form_706 for decedent’s estate asked decedent’s broker to provide the tax professional with the values of these bonds and securities at both the date of decedent’s death and the alternative valuation_date under sec_2032 decedent’s broker provided information that indicated that the date of death value of decedent’s bonds and securities was less than the value of these assets on the alternative valuation_date based upon this information decedent’s estate valued the bonds and securities on the form_706 at their date of death value the form_706 was timely filed on date shortly after the form_706 was filed it was discovered that decedent’s broker had provided the tax professional with incorrect information regarding the value of decedent’s bonds and securities on decedent’s date of death and the alternative valuation_date the value of these items was actually less on the alternative valuation_date than on the date of decedent’s death on date within one year of the date decedent’s form_706 was due the tax professional filed an amended form_706 electing to value decedent’s bonds and securities on the alternative valuation_date you have requested a ruling that decedent’s estate be granted an extension of time to make the election under sec_2032 to the date the amended form_706 was filed law and analysis plr-106948-02 sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death such property shall be valued as of the date months after the decedent’s death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment of any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed by this chapter and the tax imposed by chapter with respect to property includible in the decedent’s gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith plr-106948-02 and granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time to make the election under sec_2032 is granted until date the date on which the amended form_706 was filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
